::-   233




         OFFICE OF THE ATTORNEY  GENERAL          OF.qi<AS
                          AUSTIN
 GROVERSELLERS
 ~Tp,~~~~
        GENERAL       .,                                  .


nonorable J. R.'Baldrin
county Attorney
JohnsOn County             ;
cleburne, Texas
Dear Mr. Ba1ilwf.n:            Opinion wo. 0;




                                                you+ inquiry as followsr


    held in this
                                       ntatlve, whom I        I.
                                       y Mail.Clerk,
                                       from the United




                       shall nelther:araw nor pay
                       Treasury in favor of any per-
                       r aompensatlon as agent, of-
                     e, who holds at the same time
                   e or position of honor, trust or
    profit under this State or the,United States,
    exaept. . .'
         'Would the faat that this InalViaual reaeivee
    a pension from the Uvited States Postal Department,
 _,~ ___..       -;
             ,

                                                                  234
                               e       ‘.
                                                                  Ed
goneribl,e
         J. N.;Baldwin - p+e       3
                                            :



        render him the holder of on office or position of
        honor, t&at or profit under the United, States, to
        tbe'ertent that he would be prevented from receiv-
        ing aompensation~from .the.State AcoOunting Officer,
        when he qualifies as. State'Represent8tive'l‘
        ' Seotfon 33, of Artiole 16, of our State Constitution
js the pertinent law upon ,the subjeot, and this contains noth-   q
inp that would forbid the payment of compensation or salary to
s member of the Legislature who at the some time oclcupiedthe
status Of’8 retired railway mail clerk, who receives 8 pension
from the United estatesPostal Department.
           We understand that a retired railway mail alerk hol.ds
no office, position nor employment whstsoever in the mail ser-
vice, or und,er the Un%ted States as to that, his oonneofion with      :
the Government being aOtU8lly severed and his serviae ended by
his retirement.   There i.sperhnpe the possibility that in aase
of emergency, under the Civil Service such retired clerk might
be reinststed, but such reinstatement would itself be the begin-
ning of 8 service or position under the Wited States like the     :
ee,rviceor position previously terminated by the retirement.
During the retirement, however , eere is no office, position;
service or employment whatsoever on the part of the retired
olerk,,and the accounting officers of the State would be free
to araw and pay 8 warrant upqn the treasury in his favor for
ralary or~6omp6naation as an offioer or employee of the Stete.
                                    *
                                       .
                        ,.     Very truly yours